Title: [Diary entry: 16 March 1786]
From: Washington, George
To: 

Thursday 16th. Thermometer at 48 in the Morning—57 at Noon and 50 at Night. Misling morning. About 9 Oclock it cleared and was warm and pleasant overhead but very wet under foot, occasioned by the quantity of Rain that fell last Night—but little wind and that from the Westward. About 4 oclock a pretty heavy shower of Rain fell. Finished the Mound on the right and planted the largest weeping willow in my nursery in the centre of it—ground too wet to do any thing to the other Mound on the left. Landed 450 Bushels of Corn to day—more might have been got up but for the badness of the road occasioned by the late rains made it difficult passing with Carts.